Exhibit 10.22

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of             ,             , is made
by and between Forestar Group Inc., a Delaware corporation (the “Company”), and
            , an officer of the Company (the “Indemnitee”).

RECITALS

A. The Company seeks to attract and retain competent and experienced persons to
serve as officers and wishes to protect such individuals by providing
comprehensive liability insurance and indemnification, due to exposure to
litigation costs and risks resulting from their service to and on behalf of the
Company;

B. The statutes and judicial decisions regarding the duties of officers are
often difficult to apply, ambiguous, or conflicting, and therefore fail to
provide such officers with adequate, reliable knowledge of legal risks to which
they are exposed or information regarding the proper course of action to take;

C. Plaintiffs may seek damages in amounts which, coupled with the costs of
litigation (whether or not the case is meritorious), cause the defense and/or
settlement of such litigation to exceed the personal resources of officers and
directors;

D. The Company believes that it is unfair for its officers and the officers of
its subsidiaries to assume the risk of huge judgments and other expenses that
may occur in cases in which the officer received no personal profit and in cases
where the officer was not culpable;

E. The Company recognizes that the issues in controversy in litigation against
an officer of a corporation such as the Company or a subsidiary of the Company
are often related to the knowledge, motives and intent of such officer, that he
or she is usually the only witness with knowledge of the essential facts and
exculpating circumstances regarding such matters and that the long period of
time that usually elapses before the trial or other disposition of such
litigation often extends beyond the normal time that the officer can reasonably
recall such matters; and may extend beyond the normal time for retirement for
such officer with the result that he or she, after retirement or in the event of
his or her death, his or her spouse, heirs, executors or administrators, may be
faced with limited ability and undue hardship in maintaining an adequate
defense, which may discourage such an officer from serving in that position;

F. Based upon their experience as business managers, the Board of Directors of
the Company (the “Board”) has concluded that, to retain and attract talented and
experienced individuals to serve as officers of the Company and its subsidiaries
and to encourage such individuals to take the business risks necessary for the
success of the Company and its subsidiaries, it is desirable for the Company to
contractually indemnify its officers against expenses and damages in connection
with claims against such officers in connection with their service to the
Company and its subsidiaries, and has further concluded that the failure to
provide such contractual indemnification could result in great harm to the
Company and its subsidiaries and the Company’s stockholders;

 

1 of 11



--------------------------------------------------------------------------------

G. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
officers, directors, employees and agents by agreement and to indemnify persons
who serve, at the request of the Company, as the directors, officers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

H. The Company, after reasonable investigation prior to the date hereof, has
determined that the liability insurance coverage available to the Company and
its subsidiaries as of the date hereof may be inadequate and/or unreasonably
expensive. The Company believes, therefore, that the interests of the Company’s
stockholders would best be served by a combination of such insurance as the
Company may obtain, or request a subsidiary to obtain, pursuant to the Company’s
obligations hereunder and the indemnification by the Company of its officers;

I. The Company desires and has requested the Indemnitee to serve or continue to
serve as an officer of the Company and/or one or more subsidiaries of the
Company free from undue concern for claims for damages arising out of or related
to such services to the Company and/or one or more subsidiaries of the Company;

J. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or one or more subsidiaries of the Company, provided that he or she is
furnished the indemnity provided for herein; and

K. This Agreement is not a substitute for, nor does it diminish or abrogate any
rights of the Indemnitee under, the Company’s Certificate of Incorporation, as
amended (the “Certificate”), and Bylaws, as amended (“Bylaws”), or any
resolutions adopted pursuant thereto (including any contractual rights of the
Indemnitee that may exist).

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions.

(a) Agent. For the purposes of this Agreement, “agent” of the Company means any
person who is or was a director, officer, employee or agent of the Company or a
subsidiary of the Company; or is or was serving at the request of, for the
convenience of, or to represent the interests of the Company or a subsidiary of
the Company as a director, officer, employee or agent of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
trust or other enterprise (as defined under Section 145); or was a director,
officer, employee or agent of a foreign or domestic corporation or other
enterprise which was a predecessor of the Company or a subsidiary of the
Company, or was a director, officer, employee or agent of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
trust or other enterprise at the request of, for the convenience of, or to
represent the interests of such predecessor.

 

2 of 11



--------------------------------------------------------------------------------

(b) Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, other out-of-pocket costs and
reasonable compensation for time spent by the Indemnitee for which he or she is
not otherwise compensated by the Company or any third party) actually and
reasonably incurred by the Indemnitee in connection with a proceeding or
establishing or enforcing a right to indemnification under this Agreement, the
Certificate, the Bylaws, D&O Insurance, Section 145 or otherwise; provided,
however, that expenses shall not include any judgments, fines, ERISA excise
taxes or penalties or amounts paid in settlement of a proceeding.

(c) Proceeding. For the purposes of this Agreement, “proceeding” means any
threatened, pending, or completed action, suit, claim, demand, arbitration,
alternative dispute resolution mechanism, investigation, inquiry, administrative
hearing, or any other actual, threatened or completed proceeding, including any
and all appeals, whether brought by or in the right of the Company or otherwise,
whether civil, criminal, administrative, investigative or any other type
whatsoever.

(d) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation, partnership, limited liability company, or other entity of which
more than 50% of the outstanding voting securities or interests is owned
directly or indirectly by the Company, by the Company and one or more other
subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves as an agent
of the Company, so long as he or she is duly appointed or elected and qualified
in accordance with the applicable provisions of the Bylaws or the bylaws of any
subsidiary of the Company or until such time as he or she tenders his or her
resignation in writing, provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment by the
Indemnitee.

3. Maintenance of Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance (“D&O Insurance”), the Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director.

4. Mandatory Indemnification. The Company shall indemnify the Indemnitee:

(a) Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding (other than an action by or
in the right of the Company) by reason of the fact that he or she is or was an
agent of the Company, or by reason of anything done or not done by him or her in
any such capacity, against any and all expenses and liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) actually and reasonably incurred
by him or her in connection with such proceeding if he or she acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful;
and

 

3 of 11



--------------------------------------------------------------------------------

(b) Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he or she
is or was an agent of the Company, or by reason of anything done or not done by
him or her in any such capacity, against all expenses actually and reasonably
incurred by him or her in connection with such proceeding if he or she acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company; except that no indemnification under this
subsection shall be made in respect of any claim, issue or matter as to which
such person shall have been finally adjudged to be liable to the Company unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, such person is fairly and reasonably entitled to indemnity for such
amounts which the Court of Chancery of the State of Delaware or such other court
shall deem proper;

(c) Notwithstanding any other provision in this Agreement, to the extent that
the Indemnitee is, by reason of his or her status as an agent of the Company, a
witness in any proceeding to which the Indemnitee is not a party, the Company
shall indemnify the Indemnitee against all expenses actually and reasonably paid
or incurred by the Indemnitee on his or her behalf in connection therewith; and

(d) Notwithstanding the foregoing, the Company shall not be obligated to
indemnify the Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) which have been paid directly to the
Indemnitee by or under the terms of D&O Insurance.

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) incurred by him or her in a proceeding but not entitled, however, to
indemnification for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof to which the Indemnitee is not entitled to indemnification.

6. Mandatory Advancement of Expenses. Subject to Section 11(a) below, the
Company, if requested by the Indemnitee, shall advance, to the fullest extent
permitted by law, all expenses incurred by the Indemnitee in connection with any
proceeding to which the Indemnitee is a party or is threatened to be made a
party by reason of the fact that the Indemnitee is or was an agent of the
Company. The Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined pursuant to
Section 8 hereof that the Indemnitee is not entitled to be indemnified by the
Company under this Agreement, the Certificate, the Bylaws, Section 145 or
otherwise. The advances to be made hereunder shall be paid by the Company to the
Indemnitee within twenty (20) days following delivery of a written request
therefor by the Indemnitee to the Company (which written request shall include,
if requested by the Company, reasonable detail underlying the expenses for which
the expense advance is requested).

 

4 of 11



--------------------------------------------------------------------------------

7. Notice and Other Indemnification Procedures.

(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceedings, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof.

(b) If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7(a) hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) In the event the Company shall be obligated to pay the expenses of any
proceedings against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceedings, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of the election so to do. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that (i) the
Indemnitee shall have the right to employ his or her counsel in any such
proceeding at the Indemnitee’s expense; and (ii) if (A) the employment of
counsel by the Indemnitee has been previously authorized by the Company, (B) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of any such
defense or (C) the Company shall not, in fact, continue to employ counsel
approved by the Indemnitee to assume the defense of such proceeding, the fees
and expenses of the Indemnitee’s counsel shall be at the expense of the Company
(subject to the limitations set forth in Section 4). Notwithstanding the above,
unless the Indemnitee consents otherwise, the Company shall not be entitled to
assume the defense of any proceeding brought by or on behalf of the Company
against the Indemnitee or any proceeding as to which the Indemnitee has
reasonably made the conclusion provided in (ii)(B) above.

(d) The Company shall not, without the prior written consent of the Indemnitee,
consent to the entry of any judgment against the Indemnitee or enter into any
settlement or compromise which (i) includes an admission of fault of the
Indemnitee, any non-monetary remedy imposed on the Indemnitee or a liability for
which the Indemnitee is not wholly indemnified hereunder or (ii) with respect to
any proceeding with respect to which the Indemnitee may be or is made a party or
a participant or may be or is otherwise entitled to seek indemnification
hereunder, does not include, as an unconditional term thereof, the full release
of the Indemnitee from all liability in respect of such proceeding, which
release will be in form and substance reasonably satisfactory to the Indemnitee.
Neither the Company nor the Indemnitee will unreasonably withhold its consent to
any proposed settlement; provided, however, the Indemnitee may withhold consent
to any settlement that does not provide a full and unconditional release of the
Indemnitee from all liability in respect of such proceeding.

 

5 of 11



--------------------------------------------------------------------------------

8. Determination of Right to Indemnification.

(a) To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any proceeding referred to in Sections 4(a) or 4(b) of this
Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against expenses actually and reasonably
incurred by him or her in connection with such proceeding.

(b) In the event that Section 8(a) is inapplicable, the Company shall indemnify
the Indemnitee pursuant to the terms hereof unless, and only to the extent that,
the Company shall prove by clear and convincing evidence to a forum listed in
Section 8(c) below that the Indemnitee has not met the applicable standard of
conduct required to entitle the Indemnitee to such indemnification.

(c) The Indemnitee shall be entitled to select the forum in which the validity
of the Company’s claim under Section 8(b) hereof that the Indemnitee is not
entitled to indemnification will be heard from among the following:

(1) A majority vote of the directors who are not parties to the proceeding for
which indemnification is being sought, even though less than a quorum;

(2) The stockholders of the Company;

(3) Legal counsel selected by the Indemnitee, and reasonably approved by the
Board, which counsel shall make such determination in a written opinion; or

(4) A panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected.

(d) As soon as practicable, and in no event later than 30 days after written
notice of the Indemnitor’s choice of forum pursuant to Section 8(c) above, the
Company shall, at its own expense, submit to the selected forum in such manner
as the Indemnitee or the Indemnitee’s counsel may reasonably request, its claim
that the Indemnitee is not entitled to indemnification; and the Company shall
act in the utmost good faith to assure the Indemnitee a complete opportunity to
defend against such claim.

(e) Notwithstanding a determination by a forum listed in Section 8(c) hereof
that the Indemnitee is not entitled to indemnification with respect to a
specific proceeding, the Indemnitee shall have the right to apply to the Court
of Chancery of Delaware, the court in which that proceeding is or was pending,
or any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification pursuant to this Agreement. In any such
proceeding pursuant to this Section 8(e), the Indemnitee shall be presumed to be
entitled to indemnification under this Agreement, the Company shall have the
burden of proving the Indemnitee is not entitled to indemnification and the
Company may not refer to or introduce evidence of any determination pursuant to
Section 8(c) adverse to the Indemnitee for any purpose. If a determination is
made that the Indemnitee is entitled to indemnification pursuant to
Section 8(c), the Company shall be bound by such determination in any

 

6 of 11



--------------------------------------------------------------------------------

proceeding commenced pursuant to this Section 8(e), absent (i) a misstatement by
the Indemnitee of a material fact or an omission of a material fact necessary to
make the Indemnitee’s statements in connection with the request for
indemnification not materially misleading or (ii) a prohibition of such
indemnification under law. The Company shall be precluded from asserting in any
proceeding commenced pursuant to this Section 8(e) that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such proceeding that the Company is bound by all the provisions
of this Agreement.

(f) Notwithstanding any other provision in this Agreement to the contrary, to
the fullest extent permitted by law (i) the Company shall indemnify the
Indemnitee against all expenses incurred by the Indemnitee in connection with
any proceeding under this Section 8 involving the Indemnitee and against all
expenses incurred by the Indemnitee in connection with any other proceeding by
the Indemnitee involving the interpretation or enforcement of the rights of the
Indemnitee under this Agreement or the establishment or enforcement of a right
to indemnification under the Certificate, the Bylaws, D&O Insurance, or any
statute or law, including Section 145, and (ii) the Company shall advance such
expenses to the Indemnitee as provided in Section 6.

(g) All payments of expenses, including any expense advance, and other amounts
by the Company to the Indemnitee pursuant to this Agreement shall be made as
soon as practicable after a written request or demand therefor by the Indemnitee
is presented to the Company, but in no event later than thirty (30) days after
(i) such request or demand is presented or (ii) such later date as a
determination of entitlement to indemnification is made in accordance with
Section 8(c), if applicable; provided, that an expense advance shall be made
within the time provided in Section 6.

9. Limitation of Actions and Release of Claims. No proceeding shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
subsidiary against the Indemnitee, his or her spouse, heirs, estate, executors
or administrators after the expiration of one year from the act or omission of
the Indemnitee upon which such proceeding is based; however, in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
proceeding shall be brought and no cause action shall be asserted after the
expiration of one year from the earlier of (i) the date the Company or any
subsidiary of the Company discovers such facts, or (ii) the date the Company or
any subsidiary of the Company could have discovered such facts by the exercise
of reasonable diligence. Any claim or cause of action of the Company or any
subsidiary of the Company, including claims predicated upon the negligent act or
omission of the Indemnitee, shall be extinguished and deemed released unless
asserted by filing of a legal action within such period. This Section 9 shall
not apply to any cause of action which has accrued on the date hereof and of
which the Indemnitee is aware on the date hereof, but as to which the Company
has no actual knowledge apart from the Indemnitee’s knowledge.

 

7 of 11



--------------------------------------------------------------------------------

10. Contribution by the Company. To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to the Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying the Indemnitee,
shall contribute to the amount of expenses and liabilities actually and
reasonably incurred or paid by the Indemnitee in connection with any proceeding
in proportion to the relative benefits received by the Company and all officers,
directors and employees of the Company other than the Indemnitee who are jointly
liable with the Indemnitee (or would be if joined in such proceeding), on the
one hand, and the Indemnitee, on the other hand, from the transaction from which
such proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Company and all
officers, directors and employees of the Company other than the Indemnitee who
are jointly liable with the Indemnitee (or would be if joined in such
proceeding), on the one hand, and the Indemnitee, on the other hand, in
connection with the events that resulted in such expenses and liabilities, as
well as any other equitable considerations which applicable law may require to
be considered. The relative fault of the Company and all officers, directors and
employees of the Company other than the Indemnitee who are jointly liable with
the Indemnitee (or would be if joined in such proceeding), on the one hand, and
the Indemnitee, on the other hand, shall be determined by reference to, among
other things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct was active or passive. To the
fullest extent permitted by law, the Company shall fully indemnify and hold the
Indemnitee harmless from any claims of contribution which may be brought by
other officers, directors or employees of the Company who may be jointly liable
with the Indemnitee for any liability or expense arising from a proceeding.

11. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement, the Certificate, the Bylaws, D&O Insurance, any statute or law
or otherwise as required under Section 145 as provided in Section 8(f)(i), but
such indemnification or advancement of expenses may be provided by the Company
in specific cases if the Board finds it to be appropriate; or

(b) Section 16 Short-Swing Profits. To indemnify the Indemnitee under this
Agreement for an accounting of profits made from the purchase and sale (or sale
and purchase) by the Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934 or any similar successor
statute;

(c) Lack of Good Faith. To indemnify the Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that the material assertions made by the Indemnitee in such
proceeding when taken as a whole were not made in good faith or were frivolous;
or

 

8 of 11



--------------------------------------------------------------------------------

(d) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a proceeding effected without the
Company’s prior written consent.

12. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Certificate
or Bylaws, the vote of the Company’s stockholders or disinterested directors,
other agreements, or otherwise, both as to action in his or her official
capacity and to action in another capacity while occupying his or her position
as an agent of the Company, and the Indemnitee’s rights hereunder shall continue
after the Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors and administrators of the
Indemnitee.

13. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

14. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected thereby, and (ii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 13 hereof.

15. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

16. Successors and Assigns. No party may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of the other party and any such assignment by a party without prior
written approval of the other parties will be deemed invalid and not binding on
such other parties. The terms of this Agreement shall bind, and shall inure to
the benefit of, the parties and their respective successors, permitted assigns,
heirs, executors and administrators.

17. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered
personally, when actually received by the party to which the notice is being
delivered or (ii) if mailed by certified or registered mail with postage
prepaid, on the third business day after the mailing date. Addresses for notice
to either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice to the other party.

 

9 of 11



--------------------------------------------------------------------------------

18. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware,
without regard to any conflict of laws principles.

19. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

[signature page follows]

 

10 of 11



--------------------------------------------------------------------------------

The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

 

FORESTAR GROUP INC.   By:  

 

   

James M. DeCosmo

President and Chief Executive Officer

6300 Bee Cave Road

Building Two, Suite 500

Austin, Texas 78746

 

 

INDEMNITEE:

 

 

 

 

 

Address:

 

 

    

 

 

 

11 of 11